PER CURIAM:
Lee Robert Williams appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2) (2000) because it was filed beyond the applicable statute of limitations. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Williams v. Stewart, No. CA-04-567 (E.D.N.C. Aug. 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED